Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/13/2019 and 08/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 12/14/2020 and 12/15/2020. Claims 1, 2, 4, 5, 11-13, and 17 have been amended. Claims  7-9, 14 and  19-20 have been cancelled. No new claim has been added. So, Claims 1-6, 10-13 and 15-18 are pending.
Response to Arguments 
The applicants’ arguments, filed on 12/14/2020 and 12/15/2020, with respect to “Apparatus and method for sharing radio frequency path in wireless communication system” have been considered but they are not persuasive. 
Regarding claim 1
The applicant’s arguments assert that the combination of Chou et al. (US 20160119846, henceforth “Chou”)  and Lei et al. (US 20160248555 henceforth “Lei”) do not teach disclose the recited limitation of “wherein the controller is configured to perform a control to connect the second processor to a transmission front end of the RF path when a period for transmitting a probe signal for the second RAT arrives”, see applicant’s remarks/arguments page [1-2]. The examiner respectfully disagrees with that augment.

The applicant’s arguments assert that the combination of Chou et al. (US 20160119846, henceforth “Chou”)  and Lei et al. (US 20160248555 henceforth “Lei”) do not teach disclose the recited limitation of “wherein the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the RF path in order to perform sensing for the first RAT while scanning a response to the probe signal”, see applicant’s remarks/arguments page [1-2]. The examiner respectfully disagrees with that augment. The examiner used the combination of Chou et al. (US 20160119846, henceforth “Chou”), Lei et al. (US 20160248555 henceforth “Lei”) and Sadek et al. (US 20150296560 henceforth “Sadek” in the first office action to address the above limitations.
Chou teaches as shown in FIG. 3,  a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. The cellular network module 236_3 and the wireless local network module 236_5 are performing the function of the first processor and the second processor. Chou further teaches as shown in FIG. 4, the cellular network module 236_3 supports LTE-U and the wireless local network module 236_5 supports 802.11ac. The cellular network module 236_3 and the wireless local network module 236_5 are connected to the antennas through the receiving module 233 and converter 234. The processing module 236 decides the ON/OFF of the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. Chou also teaches as shown in FIG. 11, a flow chart illustrating method of controlling communication modes for the wireless entity 230. In step S1110, the wireless entity 230 may receive traffic loading information of a licensed spectrum used by a cellular network. Then, the wireless entity 230 may detect an interference situation of an unlicensed spectrum (S1130). Subsequently, the wireless entity 230 may select an operating mode from the communication modes for the cellular network and a wireless local network according to the traffic loading information and the interference situation, and operate at the selected operating mode on the unlicensed spectrum (S1150), see [0085]. The processing module 236  turns on both the first processing unit and the second processing unit in order to connect to a reception front end of the RF path. Sadek teaches as shown in FIG. 1, the communication device 112 of the access point 110 includes two co-located transceivers operating according to respective RATs, including a primary RAT transceiver 140 configured to operate in accordance with one RAT and a secondary RAT transceiver 142 configured to operate in accordance with another RAT. The primary RAT transceiver 140 operates in accordance with Long Term Evolution (LTE) technology to provide communication with the access terminal 120 on the wireless link 130, while the secondary RAT transceiver 142 operates in accordance with Wi-Fi technology. The communication controller 114 of the access point 110 includes a medium utilization analyzer 144 and an operating mode controller 146, which operates in conjunction with the primary RAT transceiver 140 and/or the secondary RAT transceiver 142 to manage operation on the medium 132. Sadek further teaches as shown in FIG. 2, a Carrier Sense Adaptive Transmission (CSAT) communication scheme. A CSAT communication scheme is used to foster co-existence between (i) primary RAT communications between the access point 110 and access terminal 120 and (ii) other, secondary RAT communications between neighboring devices. The secondary RAT transceiver 142  is configured to monitor the medium 132 for secondary RAT signaling, see [0028]-[0033]. This technique is used by the communication controller to perform sensing for the first RAT, while monitoring the response to the probe signal. So, the combination Chou, Lei and Sadek teach all the claim limitations of claim 1.
Regarding claim 11, the claim contains similar features as recited in claim 1,
thus is rejected for the same reason as stated above.
Regarding claims 2-6, 10, 12-13 and 15-18, these claims depend from claim 1 and 11 respectively, and thus are rejected for the same reason stated above for claims 1 and 11 respectively.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous rejections are maintained for non-amended claims and updated for amended claims.
Claim Objections
Claim 11 is objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 11:	Line 4, “radio frequency, RF,” be “radio frequency (RF)”
Line 5, “a second radio access technology, RAT,” be “a second radio access technology (RAT)”
Line 8, “a first radio access technology, RAT,” be “a first radio access technology (RAT)”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   
 	Claims 1 and 10 recite the following subject matter with insufficient antecedent basis issue, for which the Examiner recommends the amendments to overcome this rejection:
	Regarding claim 4, amend line 2 to recite: “[[a] ]the controller configured to perform control….”
Regarding claim 10, amend line 2 to recite: “… first RAT is an access technology that uses [[an]] the unlicensed band according to a listen before talk (LBT) algorithm ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160119846, henceforth “Chou”)  in view of Lei et al. (US 20160248555 henceforth “Lei”) and further in view of Sadek et al. (US 20150296560 henceforth “Sadek”.).
Examiner’s note: in what follows, references are drawn to Chou unless otherwise mentioned.
Regarding claim 1, Chou teaches a base station in a wireless communication system, the base station (FIG. 4  a wireless entity 230 consists of cellular network module 236_3, wireless network module 236_5, LBT module 236_7, IM module 236_9 etc., see [0036].) comprising:  
a first processor configured to process a signal for performing communication based on a first radio access technology (RAT) (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4 the cellular network module 236_3 supports LTE-U. The cellular network module 236_3 converts a digital message into a format that is compatible with LTE-U protocol. The cellular network module 236_3 further supports at least one or a combination of other cellular Radio Access Technology (RAT), see [0039].  So, the cellular network module 236_3 performs the function of  a first processor to process a signal for performing communication based on a first radio access technology.); 
a second processor configured to process a signal for performing communication based on a second radio access technology (RAT) (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4 the wireless local network module 236_5 supports 802.11ac. The wireless local network module 236_5 converts a digital message into a format that is compatible with 802.11 ac protocol. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT, see [0040]. So, the wireless local network module 236_5 performs the function of  a second processor to process a signal for performing communication based on a second radio access technology.);
a radio frequency (RF) path (FIG. 4, the cellular network module 236_3  and the wireless local network module 236_5 use the radio frequency (RF) path for transmitting (transmitting module 231) and receiving (receiving module 233) through the same converter (A/D and D/A converter module 234), see [0036]. The missing/crossed out limitations will be discussed in view of Lei.); and
a controller ( FIG. 4 the module 236 or FIG. 5 module 256.),
wherein the first RAT and the second RAT are used for communication in at least (The disclosure proposes a wireless entity co-located LTE-U and Wi-Fi with adaptive ON/OFF mechanism for sharing the spectrum, see [0030]. The missing/crossed out limitations will be discussed in view of Lei.), 
wherein the first RAT uses an unlicensed band based on sensing (FIG. 4 the cellular network module 236_3 supports LTE-U, see [0039].),
  wherein the controller is configured to perform a control to connect the second processor to a transmission front end of the RF path when a period for transmitting a probe signal for the second RAT arrives (FIG. 4 the processing module 236 (or FIG. 5 module 256) decides which one of the cellular network module 236_3 and the wireless local network module 236_5 (equivalent to second processing module) shall be turn ON or OFF. The processing module 236 turns on the wireless local network module 236_5 to connect to the transmitting module 231, see [0036]-[0043]. FIG. 8 illustrates a switching the communication modes. In step S801, eNB 810 decides to switch from the communication mode 1 to the communication mode 2. The CLW 830 receives a power on command to turn a Wi-Fi chip (the wireless local network module 236_5), and the CLW 830 would be treated as a Wi-Fi AP 835 (S803). The eNB 810 transmits RAN assist information (S805). Then, the Wi-Fi AP 835 sends a Beacon signal for the UE 850 to perform Received Signal Strength Indication (RSSI) measurement (S807), see [0070]. The beacon signal acts as a probe signal. This technique is used by the processing module (equivalent to a controller) to perform control so as to connect the wireless local network module 236_5  to a transmission front end of the RF path (FIG. 4 transmitting module 231) when a period for transmitting a probe signal for the second RAT arrives.), and 
wherein the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the RF path in order to (FIG. 4, the cellular network module 236_3 supports LTE-U and the wireless local network module 236_5 supports 802.11ac. The cellular network module 236_3 and the wireless local network module 236_5 is connected to the antennas through the receiving module 233 and converter 234. The processing module 236 decides the ON/OFF of the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. The cellular network module 236_3 and the wireless local network module 236_5 are equivalent to the first processing unit and the second processing unit. The processing module 236  turns on both the first processing unit and the second processing unit in order to connect to a reception front end of the RF path. The missing/crossed out limitations will be discussed in view of Sadek.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  a radio frequency (RF) path shared by the first processor and the second processor, (2) the first RAT and the second RAT are used for communication in at least partially identical frequency bands, (3) the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the RF path in order to perform sensing for the first RAT while scanning a response to the probe signal.
 However, Lei discloses the missing/crossed limitations comprising: (1) a radio frequency (RF) path shared by the first processor and the second processor (FIG. 11 shows wireless communication manager 1120, transmitter 1190, and receiver 1110, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a.  The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221 in order to provide the preamble signal 1231 to a transmitter, such as transmitter 1190 of  FIG. 11 for transmission, see [0109]-[0113]. FIG. 14 shows shared RF path for reception, see [0124]-[0127]. So, the first processor and the second processor share a radio frequency (RF) path for transmission and reception.), (2) the first RAT and the second RAT are used for communication in at least partially identical frequency bands (A first wireless multiple-access communication system operates according to a first radio access technology (RAT). A second wireless multiple-access communication system operates according to a second radio access technology (RAT). Both types of communication systems operate in the presence of one another and both use shared resources of a radio frequency spectrum, see [0006]).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Sadek discloses the missing/crossed limitations comprising: (3) the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the RF path in order to perform sensing for the first RAT while scanning a response to the probe signal (FIG. 1, the communication device 112 of the access point 110 includes two co-located transceivers operating according to respective RATs, including a primary RAT transceiver 140 configured to operate in accordance with one RAT and a secondary RAT transceiver 142 configured to operate in accordance with another RAT. The primary RAT transceiver 140 operates in accordance with Long Term Evolution (LTE) technology to provide communication with the access terminal 120 on the wireless link 130, while the secondary RAT transceiver 142 operates in accordance with Wi-Fi technology. The communication controller 114 of the access point 110 includes a medium utilization analyzer 144 and an operating mode controller 146, which operates in conjunction with the primary RAT transceiver 140 and/or the secondary RAT transceiver 142 to manage operation on the medium 132. FIG. 2 illustrates Carrier Sense Adaptive Transmission (CSAT) communication scheme. A CSAT communication scheme is used to foster co-existence between (i) primary RAT communications between the access point 110 and access terminal 120 and (ii) other, secondary RAT communications between neighboring devices. The secondary RAT transceiver 142  is configured to monitor the medium 132 for secondary RAT signaling, see [0028]-[0033]. This technique is used by the communication controller to perform sensing for the first RAT, while monitoring the response to the probe signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Sadek in order to make a more effective apparatus by increasing the transmission opportunities and overall throughput for the access terminals, see (Sadek, [0045].).
Regarding claim 11, Chou teaches a method for operating a base station (FIG. 4  a wireless entity 230 consists of cellular network module 236_3, wireless network module 236_5, LBT module 236_7, IM module 236_9 etc., see [0036].) in a wireless communication system (FIG. 2), the method comprising: 
performing a control to connect a second processor to a transmission front end of a radio frequency, RF, path when a period for transmitting a probe signal for a second radio access technology, RAT, arrives (FIG. 4 the processing module 236 (or FIG. 5 module 256) decides which one of the cellular network module 236_3 and the wireless local network module 236_5 (equivalent to second processing module) shall be turn ON or OFF. The processing module 236 turns on the wireless local network module 236_5 to connect to the transmitting module 231, see [0036]-[0043]. FIG. 8 illustrates a switching the communication modes. In step S801, eNB 810 decides to switch from the communication mode 1 to the communication mode 2. The CLW 830 receives a power on command to turn a Wi-Fi chip (the wireless local network module 236_5), and the CLW 830 would be treated as a Wi-Fi AP 835 (S803). The eNB 810 transmits RAN assist information (S805). Then, the Wi-Fi AP 835 sends a Beacon signal for the UE 850 to perform Received Signal Strength Indication (RSSI) measurement (S807), see [0070]. The beacon signal acts as a probe signal. This technique is used by the processing module to perform control so as to connect the wireless local network module 236_5  to a transmission front end of the RF path (FIG. 4 transmitting module 231) when a period for transmitting a probe signal for the second RAT arrives.); and 
performing a control to connect both a first processor and the second processor to a reception front end of the RF path in order to perform sensing for a first radio access technology, RAT, and (FIG. 4, the cellular network module 236_3 supports LTE-U and the wireless local network module 236_5 supports 802.11ac. The cellular network module 236_3 and the wireless local network module 236_5 is connected to the antennas through the receiving module 233 and converter 234. The processing module 236 decides the ON/OFF of the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. The cellular network module 236_3 and the wireless local network module 236_5 are equivalent to the first processing unit and the second processing unit. The processing module 236  turns on both the first processing unit and the second processing unit in order to connect to a reception front end of the RF path. The missing/crossed out limitations will be discussed in view of Sadek.),
wherein the first processor is used to process a signal for performing communication based on the first RAT (FIG. 4 the cellular network module 236_3 supports LTE-U. The cellular network module 236_3 converts a digital message into a format that is compatible with LTE-U protocol. The cellular network module 236_3 further supports at least one or a combination of other cellular Radio Access Technology (RAT), see [0039].  FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. So, the cellular network module 236_3 performs the function of the first processor to process a signal for performing communication based on the first RAT.), 
wherein the second processor is used to process a signal for performing communication based on the second RAT (FIG. 4 the wireless local network module 236_5 supports 802.11ac. The wireless local network module 236_5 converts a digital message into a format that is compatible with 802.11 ac protocol. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT, see [0040]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. So, the wireless local network module 236_5 performs the function of the second processor to process a signal for performing communication based on the second RAT.), and 
wherein the RF path is (FIG. 4, the cellular network module 236_3  and the wireless local network module 236_5 use the radio frequency (RF) path for transmitting (transmitting module 231) and receiving (receiving module 233) through the same converter (A/D and D/A converter module 234), see [0036]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) performing a control to connect both a first processor and the second processor to a reception front end of the RF path in order to perform sensing for a first radio access technology, RAT, and to scan a response to the probe signal after transmitting the probe signal, (2) a radio frequency (RF) path shared by the first processing unit and the second processing unit.
However, Sadek discloses the missing/crossed limitations comprising: (1) performing a control to connect both a first processor and the second processor to a reception front end of the RF path in order to perform sensing for a first radio access technology, RAT, and to scan a response to the probe signal after transmitting the probe signal (FIG. 1, the communication device 112 of the access point 110 includes two co-located transceivers operating according to respective RATs, including a primary RAT transceiver 140 configured to operate in accordance with one RAT and a secondary RAT transceiver 142 configured to operate in accordance with another RAT. The primary RAT transceiver 140 operates in accordance with Long Term Evolution (LTE) technology to provide communication with the access terminal 120 on the wireless link 130, while the secondary RAT transceiver 142 operates in accordance with Wi-Fi technology. The communication controller 114 of the access point 110 includes a medium utilization analyzer 144 and an operating mode controller 146, which operates in conjunction with the primary RAT transceiver 140 and/or the secondary RAT transceiver 142 to manage operation on the medium 132. FIG. 2 illustrates Carrier Sense Adaptive Transmission (CSAT) communication scheme. A CSAT communication scheme is used to foster co-existence between (i) primary RAT communications between the access point 110 and access terminal 120 and (ii) other, secondary RAT communications between neighboring devices. The secondary RAT transceiver 142  is configured to monitor the medium 132 for secondary RAT signaling, see [0028]-[0033]. This technique is used by the communication controller to perform sensing for the first RAT and to scan a response to the probe signal after transmitting the probe signal.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Sadek in order to make a more effective apparatus by increasing the transmission opportunities and overall throughput for the access terminals, see (Sadek, [0045].).
Lei discloses the missing/crossed limitations comprising: (2) a radio frequency (RF) path shared by the first processor and the second processor (FIG. 11 shows wireless communication manager 1120, transmitter 1190, and receiver 1110, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a.  The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221 in order to provide the preamble signal 1231 to a transmitter, such as transmitter 1190 of  FIG. 11 for transmission, see [0109]-[0113]. FIG. 14 shows shared RF path for reception, see [0124]-[0127]. The first processor and the second processor share a radio frequency (RF) path for transmission and reception.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Regarding claim 2, Chou, Lei and Sadek teach all the claim limitations of claim 1 above; and Chou further teaches further comprising: 
(FIG. 4 shows the cellular network module 236_3 and the wireless local network module 236_5. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit. However, Lei discloses the missing/crossed limitations comprising: (1) at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. Wireless communications device 1105 also includes a processor. The wireless communications manager 1120 is configured to manage aspects of communications, see [0105]-[108]. The wireless communications manager 1120 is equivalent to the selecting circuitry for determining a connection state between the RF path and at least one of the first processing unit and the second processing unit.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Regarding claim 12, Chou and Lei teach all the claim limitations of claim 11 above; and Chou further teaches further comprising:
 determining a connection state between the RE path and at least one of the first processor and the second processor by controlling at least (FIG. 4 shows the cellular network module 236_3 and the wireless local network module 236_5. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034].The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) determining a connection state between the RE path and at least one of the first processing unit and the second processing unit by controlling at least one selecting circuitry. However, Lei discloses the missing/crossed limitations comprising: (1) determining a connection state between the RE path and at least one of the first processing unit and the second processing unit by controlling at least one selecting circuitry (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. Wireless communications device 1105 also includes a processor. The wireless communications manager 1120 is configured to manage aspects of communications, see [0105]-[108]. The wireless communications manager 1120 is equivalent to the selecting circuitry for determining a connection state between the RF path and at least one of the first processing unit and the second processing unit.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
 Regarding claim 3, Chou, Lei and Sadek teach all the claim limitations of claim 2 above; and Chou further teaches wherein the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236 and other modules. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch. However, Lei discloses the missing/crossed limitations comprising: (1) the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. The wireless communications manager 1120 of the wireless communications device 1105 include one or both of a superposition coding preamble manager 1130 or a superposition coding preamble interpreter 1140, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a. The superposition coding preamble manager 1130-a includes a first RAT preamble generator 1210, a second RAT signature generator 1220, and a superposition coder 1230. The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221, see [0109]-[0112]. The superposition coding preamble manager performs the function of a combiner. FIG. 14 shows a block diagram 1400 of a superposition coding preamble interpreter 1140-a. The superposition coding preamble interpreter 1140-a may include a first RAT symbol interpreter 1410, a second RAT symbol interpreter 1420, and a RAT determiner 1430, see [0124]-[0127].  FIG. 15 shows a block diagram 1500 of a superposition coding preamble interpreter 1140-b, see [0128]-[0131]. The superposition coding preamble interpreter performs the function of a divider.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Regarding claim 16, Chou, Lei and Sadek teach all the claim limitations of claim 12 above; and Chou further teaches, wherein the at least one selection circuit comprises a reception selection circuit and a transmission selection circuit,  (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236 and other modules. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch. However, Lei discloses the missing/crossed limitations comprising: (1) the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. The wireless communications manager 1120 of the wireless communications device 1105 include one or both of a superposition coding preamble manager 1130 or a superposition coding preamble interpreter 1140, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a. The superposition coding preamble manager 1130-a includes a first RAT preamble generator 1210, a second RAT signature generator 1220, and a superposition coder 1230. The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221, see [0109]-[0112]. The superposition coding preamble manager performs the function of a combiner. FIG. 14 shows a block diagram 1400 of a superposition coding preamble interpreter 1140-a. The superposition coding preamble interpreter 1140-a may include a first RAT symbol interpreter 1410, a second RAT symbol interpreter 1420, and a RAT determiner 1430, see [0124]-[0127].  FIG. 15 shows a block diagram 1500 of a superposition coding preamble interpreter 1140-b, see [0128]-[0131]. The superposition coding preamble interpreter performs the function of a divider.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Regarding claim 4, Chou, Lei and Sadek teach all the claim limitations of claim 1 above; and Chou further teaches further comprising:  
 a controller configured to perform control to connect the first processor to the reception front end of the RF path when a period for performing sensing with respect to the unlicensed band for the first RAT arrives (FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk (LBT) operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 is operated at unlicensed band, see [0039]-[0043]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. So, the processing module 256 is configured to perform control to turn on and connect the cellular network module 236_3  to a reception front end of the RF path (receiving module 233) when a period for performing sensing with respect to the unlicensed band for the first RAT arrives.)
Regarding claim 13, Chou, Lei and Sadek teach all the claim limitations of claim 11 above; and Chou further teaches, further comprising: 
performing controlling to connect the first processor to the reception front end of the RE path when a period for performing sensing with respect to the unlicensed band for the first RAT arrives (FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk (LBT) operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 is operated at unlicensed band, see [0039]-[0043]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. So, the processing module 256 is configured to perform control to turn on and connect the cellular network module 236_3  to a reception front end of the RF path (receiving module 233) when a period for performing sensing with respect to the unlicensed band for the first RAT arrives.)
Regarding claim 5, Chou, Lei and Sadek teach all the claim limitations of claim 4 above; and Chou further teaches wherein, 
the controller is configured to control to connect the first processor to the transmission front end of the RF path in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0039]-[0043]. So, the processor is configured to perform control to connect the cellular network module 236_3 (the first processing unit) to a transmission front end of the RF path (transmitting module 231) in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied.).
Regarding claim 17, Chou, Lei and Sadek teach all the claim limitations of claim 13 above; and Chou further teaches further comprising: 
performing controlling so as to connect the first processor to the transmission front end of the RF path in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0039]-[0043]. So, the processor is configured to perform control to connect the first processing unit to a transmission front end of the RF path (transmitting module 231) in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied.).
Regarding claim 6, Chou, Lei and Sadek teach all the claim limitations of claim 5 above; and Chou further teaches wherein the controller is configured to configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied (Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum. In this mode 3, the processing module 236 turns on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature. The LBT module 236_7  evaluates the availability of the unlicensed spectrum. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 230 acts as secondary CC to provide data, see [0060]-[0061]. So, the controller is configured to configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied.).
 Regarding claim 18, Chou, Lei and Sadek teach all the claim limitations of claim 17 above; and Chou further teaches further comprising: configuring a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied (Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum. In this mode 3, the processing module 236 turns on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature. The LBT module 236_7  evaluates the availability of the unlicensed spectrum. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 230 acts as secondary CC to provide data, see [0060]-[0061]. So, the controller is configured to configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied.).
 Regarding claim 10, Chou, Lei and Sadek teach all the claim limitations of claim 1 above; and Chou further teaches wherein the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232. The processing module 236 of the wireless entity 230 further includes but is not limited to a backhaul module 236_1, a cellular network module 236_3, a wireless local network module 236_5, Listen-before-Talk (LBT) module 236_7, and an interference mitigating (IM) module 236_9. The cellular network module 236_3 supports LTE-U. The LBT module 236_7 perform a contention-based mechanism such as listen before talk operating procedure, see [0036]-[0041]. The cellular network module 236_3 uses the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm, see [0040].) and 
wherein the second RAT is a wireless local area network (The wireless local network module 236_5 supports 802.11ac which is equivalent to the second RAT. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].).
Regarding claim 15, Chou, Lei and Sadek teach all the claim limitations of claim 11 above; and Chou further teaches wherein the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232. The processing module 236 of the wireless entity 230 further includes but is not limited to a backhaul module 236_1, a cellular network module 236_3, a wireless local network module 236_5, Listen-before-Talk (LBT) module 236_7, and an interference mitigating (IM) module 236_9. The cellular network module 236_3 supports LTE-U. The LBT module 236_7 perform a contention-based mechanism such as listen before talk operating procedure, see [0036]-[0041]. The cellular network module 236_3 uses the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm, see [0040].), 
and wherein the second RAT is a wireless local area network (The wireless local network module 236_5 supports 802.11ac which is equivalent to the second RAT. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.M.M./Examiner, Art Unit 2411 
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411